Citation Nr: 1016978	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-28 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
lumbosacral strain with degenerative disc disease, rated as 
40 percent disabling. 

2.  Entitlement to an increased evaluation for residuals, 
fractured fibula and tibia, left ankle, rated as 20 percent 
disabling prior to September 14, 2009, and 30 percent 
disabling from September 14, 2009.

3.  Entitlement to an increased evaluation for residuals, 
injury to the middle finger, right hand, currently evaluated 
as 10 percent disabling



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran had active service from November 1969 to July 
1975.  He was born in 1950.

This appeal is from action taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in November 2005.

The Veteran provided testimony before a Decision Review 
Officer at the VARO in October 2006; a transcript is of 
record.  He later provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
January 2008; a transcript is of record. 

Service connection is also in effect for residuals of 
fractured tibia, right ankle, rated as 20 percent disabling, 
further action on which was previously referred by the Board 
to the RO; it is not part of the current appeal.  Similarly, 
any issue relating to the payment or nonpayment of benefits 
during a period of incarceration, etc., is not part of the 
current appeal.

In May 2008, the Board dismissed the Veteran's claims for 
entitlement to service connection for a personality disorder, 
claimed as depression; for a right knee disorder; and for a 
left knee disorder.  The Board remanded the issues shown on 
the first page, above, in pertinent part, as well as the then 
also pending issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

After the Board decision and certain development of the 
evidence, action was taken by the Appeals Management Center 
to increase the staged rating as shown above in issue #2.  A 
TDIU was also granted from the date of the current claim, 
June 16, 2005; that action resolves the TDIU issue which had 
been on appeal.  Basic eligibility to Chapter 35 benefits was 
also established from June 2005.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested at worst 
by incapacitating episodes having a total duration of least 
four weeks but less than six weeks during any 12-month 
period.

2.  Prior to September 2009, the Veteran's residuals of 
fractured fibula and tibia of the left ankle were no more 
than moderate in nature.

3.  Since September 2009, the Veteran's residuals of 
fractured fibula and tibia of the left ankle were more often 
severe than moderate in nature.

4.  The Veteran's right long finger is functionally limited 
with virtually no active movement and pain; absent 
amputation, his 10 percent compensation is the maximum 
available for a single digit.

5.  A TDIU is now in effect for the entire appellate period.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 40 
percent for chronic lumbosacral strain with degenerative disc 
disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 
5003, 5235, 5236, 5237, 5238, 5239, 5242, 5243 (2009).

2.  The criteria for a rating in excess of 20 percent for a 
left ankle disability have not been met for the period prior 
to September 14, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5003, 5010, 
5262, 5271, 5284 (2009).

3  The criteria for a rating in excess of 30 percent for a 
left ankle disability have not been met for the period since 
September 14, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5262, 
5271, 5284 (2009).

4.  The criteria for an increased evaluation in excess of 10 
percent for residuals, injury to the middle finger, right 
hand, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5299-5226 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The RO provided the appellant with notice and the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
multiple SSOCs, following the provision of notice.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a claim, and Quartuccio v. 
Principi, supra, identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

VA has obtained treatment records, assisted the appellant in 
obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the severity of 
disabilities where required, and received the appellant's 
testimony.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements, and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  General Legal Criteria - Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and  each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
However, lay statements may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence); see also Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which code or codes 
are most appropriate for application of the Veteran's case, 
and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).


A.  Chronic lumbosacral strain with degenerative disc disease

Criteria, Factual Background, and Analysis

Since September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months. A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral strain), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome). 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits rating under either the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher rating when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243 (2009).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  
Unfavorable ankylosis of the entire spine (100 percent); 
Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent); Unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent); For forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine (30 percent); For forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).  When rating diseases and 
injuries of the spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

In cases, such as this, the Board must address, in 
conjunction with the otherwise applicable Code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45 (2009). DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59 (2009).

Prior clinical records are in the file for comparative 
purposes.

On VA examination in February 2005, he complained of back 
pain and avoided lifting anything.  His gait was antalgic due 
to the leg length discrepancy.  He said he had pain at 1/10 
which might increase to 4/10 by evening.  The pain did not 
radiate down the legs; there was no history of foot drop, 
falls or instability or incontinence.  He had back flare-ups 
about 4-5 times a year when the pain was 10/10 and would 
gradually subside over a period of a course of weeks.  During 
a flare-up he would stay in bed for as along as 3-4 days and 
at times used a bedside urinal.  After the back stabilized he 
could go back to driving.  During a flare-up he used a walker 
or wheelchair or cane.  

On examination, the lumbar spine showed no sign of swelling, 
deformity or asymmetry and no significant tenderness to 
palpation.  Forward flexion was limited from 0-35 degrees due 
to pain.  Extension was limited from 0-15 degrees due to 
pain.  Left and right lateral flexion was 0-15 degrees.  Left 
lateral rotation was 0-15 degrees with 0-20 degrees on the 
right, not worsened by repetition. Motor strength was normal 
as was sensation.  He appeared to have discomfort getting 
back up from the examination table.  X-rays showed disc 
narrowing and spurring consistent with degenerative disc 
disease  The diagnosis was chronic lumbosacral strain with 
mild degenerative joint disease which the examiner felt was 
as likely as not attributable to the leg discrepancies due to 
his service-connected tibial fractures.  

On VA examination in June 2005, he reported constant 
progressive back pain averaging 8-9/10.  This kept him awake 
at night and was aggravated by coughing or sneezing but not 
radiating.  Sometimes he felt a tingling in his feet.  He was 
now unable to mow his lawn, rake or sweep; he lived with his 
70 year old mother and they shared the housework; a sister 
helped.  The maximum he could walk was 1 block but he could 
stand for 2 hours with the aid of a cane.  He had limitation 
of motion of the lumbar spine, with active and passive 
forward flexion to 22 degrees; backward extension to 5 
degrees; lateral flexion 32 degrees on the right and 17 
degrees on the left with the goniometer.  He had 30 degrees 
of rotation, bilaterally; he had pain on motion.  When seated 
on the examination table, he had no paraspinal muscle 
tenderness or spasm.  Straight leg raising was positive on 
the left at 45 degrees and 60 on the right.  He had no 
sensory deficits.  Ankle jerks were 0; knee jerks was 2+.  
His back X-rays showed mild narrowing of the space most 
pronounced at L-5/S-1 and mild degenerative spurring of the 
mid lumbar vertebra.  He said his pain has progressively 
worsened since the February 2005 X-rays.  There was no added 
limitation due to pain, weakness, etc.  He said his back 
popped every time he got out of bed.

Service connection was thereafter granted for the Veteran's 
low back disorder, and a 20 percent rating assigned from 
December 28, 2004; and a 40 percent rating assigned from June 
26, 2005.

On a VA visit in February 2007, and while he was not then 
working, it was felt that he was able to do sedentary work 
and sit at a desk, but his back pain impacted his daily 
activities.  X-rays showed narrowing of L-5/S-1 disc space 
with mild degenerative spurring of the lower 3 lumbar 
vertebra without spondylolisthesis.

On VA examination in January 2007, he was noted to have had 
back trauma but no history of secondary urinary or erectile 
problems.  He had complaints of numbness and leg or foot 
weakness but no paresthesias.  The low back pain was 
constant, dull and aching, daily, moderate without radiation.  
He said he had severe flare-ups every 3-4 months which lasted 
2-4 weeks.  He could alleviate the symptoms with bed rest.  
At times, he used two canes to walk and could not walk more 
than a few yards.  He had had fair response to Darvocet for 
the pain.  Thoracolumbar extension was 0-30 degrees; lateral 
flexion and lateral rotation, bilaterally, was 0-30 degrees.  
Lasegue' s was not positive.  Functional limitation was not 
appreciably increased by repetition, etc.

Pursuant to the Board's 2008 remand, additional records were 
received including from VA, many of which were duplicates, 
and from the SSA, now in the file.

On VA examination in September 2009, he said his back was the 
reason he was not working and had not done so since 2001.  
The back hurt daily, severe, without flare-ups.  The pain 
radiated to the right and left lower extremities to the 
ankles with numbness.  He had had no treatment in the past 
year or physician's recommendations.  There had been no 
incapacitating episodes.  His daily activities were impacted 
as he could sit in one place for a maximum of an hour and 
walk at a maximum of 100 yards at a time.  On examination, 
his gait without the walker was slow but normal.  He had 
palpable tenderness to the lower paravertebral muscles and 
paralumbar muscles without spasm.  Patellar reflexes were 
2/4, ankle reflexes at a trace.  Seated straight leg raising 
was negative.  He has quadriceps testing of 3/5 and 
gastrocnemius of 4/5.  He had a slight decrease in sensory to 
light touch.  Range of motion done twice only due to pain, 
with the walker, was flexion to 25 degrees, extension to 5 
degrees, right and left lateral flexion to 10 degrees, and 
rotations to 5 degrees.  The examiner felt functional 
impairment was at least moderately severe, with some 
weakness, no incoordination and some decrease in endurance.

In assessing the Veteran's low back disorder, it is noted 
that he had pain on movement and requires locomotive aids.  
However, at no time during the appellate period has he 
manifested symptoms more severe than with incapacitating 
episodes having a total duration of least four weeks but less 
than six weeks during any 12 month period.  This is 
compatible with no more than moderately severe impairment, 
overall, in the aggregate.  Any pertinent extraschedular 
consideration will be noted below.

B.  Residuals, fractured fibula and tibia, left ankle

Criteria, Factual Background, and Analysis

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is for 
assignment with marked knee or ankle disability.

38 C.F.R. § 4.71a, Plate V, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2 (2009).  Normal 
extension and flexion of the knee is from 0 to 140 degrees. 
38 C.F.R. § 4.71a, Plate II (2009).  Normal dorsiflexion of 
the ankle is from 0 to 20 degrees, and normal plantar flexion 
of the ankle is from 0 to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II.

Prior clinical records are in the file for comparative 
purposes.

A 10 percent rating was assigned for the Veteran's service-
connected left ankle disability from the original grant of 
service connection in June 1980 until September 9, 2004.

On VA examination in October 2004, for which an addendum was 
later provided to clarify some findings, he complained of 
pain in the ankle and giving way.  On flare-ups, which he had 
about once a week, caused by prolonged walking or standing, 
and which could last a day, he could hardly walk without a 
cane, the right ankle being worse than the left.  He also had 
fatigue, lack of endurance, stiffness and swelling, right 
also worse than left.  He had last worked in 1997 building 
trails for the National Park Service.  He was limited in his 
daily activities by the discomfort and slowness performing 
them.

On examination, of the left ankle, his feet were warm and 
pink.  Due to swelling and his obesity, pulses were difficult 
to palpate.  Using a goniometer, he had plantar flexion on 
the left of 50 degrees, passive and active; dorsiflexion of 0 
degrees, passive and active; 50 degrees eversion and 10 
degrees inversion, passive and active on the left.  X-rays 
were similar to those from 1998 and showed healed fracture 
with deformity of distal left tibia and fibula, accessory 
ossicle adjacent to the left cuboid bone and a small plantar 
calcaneal spur. There was also the healed fracture deformity 
of the distal tibial diaphysis above the metaphysis, also 
unchanged since the 1998 report. 

On VA examination in June 2005, he said one or the other 
ankle gave way once a day and he sometimes would fall.  In 
pertinent part, X-rays of the left ankle in June 2005 showed 
old healed fracture of the distal third of the left tibial 
diaphysis, calcaneal spurring and intact ankle mortise.  The 
findings were unchanged from the October 2004 findings.  His 
gait was antalgic and he used a cane.  The right leg was 
3/8" shorter than the left.  Range of motion on the left was 
15 degrees dorsiflexion; 40 degrees plantar extension; he had 
tenderness and pain of the ankles.

Based on the above findings, the rating increased for his 
left ankle was raised from 10 to 20 percent effective 
Septometer 9, 2004.

VA outpatient clinical reports show ongoing prescriptions 
were given to him for pain.  In August and October 2005, he 
had some limitation of motion in the left ankle joint on 
dorsiflexion.  He had been having some pain although he had 
had 100% improvement with the use of Powerstep orthotics for 
his plantar fasciitis.  Left ankle range of motion was 
limited with the knee extended but almost normal with the 
knee flexed.  Exercises were advised for strengthening the 
calf muscles and he was to use ice and orthotic 
modifications.  

In November 2005, he was having more orthotic problems, 
although he reported that he had had 100% improvement with 
the use of the Medrol dose pak for 7 days.  He had limitation 
of ankle motion past 90 degrees.  Orthotics were recast in 
December 2005.  Similar clinical findings were noted in 
February 2006 when he returned to get and start to break in 
his new orthotics on an hourly basis.  The orthotic seemed to 
do some good but his knee and back started to hurt more, and 
left foot pain remained.  He was doing daily stretching 
exercises and rejected steroids for his pain.  Heel pain had 
improved slightly.

On VA clinic visit in January 2007, he said he had ankle pain 
at a level of 7/10, and this seemed to be getting worse with 
weight bearing.  New braces were recommended.  He had some 
benefit with the use of sports cream and stretching.  He was 
using two canes and his orthotics.

On VA examination in March 2007, he said his left ankle 
problems had been progressively worse since the initial 
injury.  He had ankle inflammation, heat, swelling, redness 
and tenderness but no drainage.  The right leg was shorter 
than the left.    He said he used crutches, a walker or 
braces for walking.  X-rays of the left ankle showed mild 
degenerative changes with spur formation in the medial 
malleolus.  He had plantar calcaneal spur and calcification 
at the insertion of the Achilles tendon in the posterior 
calcaneus with good relationship of the left ankle mortise.  
There were old healed fracture deformities involving the 
distal shaft of the tibia and fibula.  He had not worked for 
many years, but his ankle problems were said to hinder his 
daily activities, particularly sports and exercise.  
Functionality was not further limited by repetition, etc.  
The examiner opined that sedentary employment was felt to be 
possible but he could not work at a job requiring standing or 
walking.

On a clinic visit in January 2008, he asked for analgesic 
cream saying that his knee pain had gotten worse.  In June 
2008, he said his knee pain was 6/10.  In July 2008, he said 
the left knee pain was getting better.

Pursuant to the Board's 2008 remand, additional records were 
received including from VA, many of which were duplicates, 
and from SSA; all are now in the file.

In a VA clinic visit in May 2009, the Veteran said that he 
wanted a surgical consult for his left knee.  He had had 
surgery offered to him before which he declined but he was 
now ready to consider it.  On examination, there was 
localized swelling of the left knee and tenderness at the 
medial joint line.  It was noted that he had been diagnosed 
the year before with a medial meniscus tear, confirmed by 
MRI.  Left knee arthroscopy was undertaken in August 2009 
with good recovery, as documented in clinical follow-up 
records.

On VA examination in September 2009, he said that the ankles 
hurt on a daily basis, of a severe nature but without flare-
ups.  They both swelled on a daily basis, but he did not use 
braces and had a walker.  The use of propoxyphene helped both 
his knees and his back.  He could not walk more than 100 
yards at a time, partly due to his back.  On examination, 
there was some ankle swelling without circulatory impairment.  
Left dorsiflexion muscle testing was 4/5; he had a leg 
discrepancy again noted.  The X-ray findings were about the 
same as above.  The examiner described functional impairment 
as being moderately severe with some weakness from lack of 
endurance and without incoordination.

In assessing his left ankle disability, prior to September 
2009, his left ankle was manifested by no more than moderate 
disability which warranted the 20 percent rating.  After his 
procedure in August 2009 and since September 2009, he has had 
marked ankle disability reflected in the 30 percent rating 
now assigned.  It does not appear that any other code would 
provide greater ratings.  Pertinent extraschedular 
considerations will be addressed below.

C.  Residuals, injury to the middle finger, right hand 
(major)

Criteria, Factual Background, and Analysis

The criteria for rating disabilities of individual fingers of 
the hand were revised effective August 26, 2002.  See 67 Fed. 
Reg. 48,784 (July 26, 2002).  Under the previous criteria, 
disabilities of the individual fingers were rated under 
Diagnostic Codes 5224, 5225, 5226 and 5227, based upon 
ankylosis of the thumb, index finger, middle finger and any 
other finger, respectively.  38 C.F.R. § 4.71a, DCs 5224, 
5225, 5226, 5227 (2002).  Under the rating criteria that 
became effective August 26, 2002, these diagnostic codes 
remained essentially the same, based upon ankylosis of the 
individual fingers, and new Diagnostic Codes 5228, 5229 and 
5230 were added pertaining to limitation of motion of the 
thumb, index or long finger and ring or little finger, 
respectively.  38 C.F.R. § 4.71a, DCs 5228, 5229, 5230. 

Full range of motion for the index, long, ring, and little 
fingers is metacarpal phalangeal joint (MCP) flexion from 0 
to 90 degrees; proximal interphalangeal joint (PIP) flexion 
from 0 to 100 degrees; and distal interphalangeal joint (DIP) 
flexion from 0 to 70 or 80 degrees.

Limitation of motion of individual digits of the hand are 
evaluated under Diagnostic Code 5229. See 38 C.F.R. § 4.71a.  
Absent amputation, the maximum allowable rating for 
limitation of motion of the index or long (middle) finger is 
10 percent for both the minor and dominant joint, even if it 
is ankylosed.  Id; DC 5226.

Prior clinical records are in the file for comparative 
purposes.

On VA examination in October 2004, the Veteran said that 
after they had surgically repaired the tendon in his finger, 
he had been unable to bend the finger.  He thought that the 
finger was curling down more since the initial repair but 
there had been no significant changes.  He had flare-ups of 
pain when he stretched it or hit anything.  He would develop 
pain in the joints of that finger which would last anywhere 
from 15 minutes to 10 hours.  He was virtually unable to use 
that finger on flare-ups.

On examination, the right long finger was fixed in 30 degrees 
flexion at the metacarpophalangeal (MCP) joint; 45 degrees 
flexion at the proximal interphalangeal (PIP) joint; and 30 
degrees flexion at the distal interphalangeal (DIP) joint.  
He was  right hand dominant, eating and writing with that 
hand.  Using the goniometer, he had active and passive 
dorsiflexion of the wrist to 30 degrees.  He had passive 
flexion of the 3rd MCP joint to 30 degrees.  He had no active 
movement of the middle finger whatsoever.  He had passive 
flexion of 45 degrees at the PIP joint and passive flexion to 
30 degrees of the DIP joint.  He could make a fist with the 
right hand but the long finger did not move from the fixed 
position.  Using a goniometer, passively the PIP movement was 
0-90 degrees and 0-30 degrees for the DIP.  He had virtually 
no gap between fingers, and strength of the long finger was 
1/5 pushing and 2/5 pulling and the examiner was unable to 
twist the finger at all without pain.  X-ray was unchanged 
from 1998 and showed flexion abnormality from possible healed 
fracture at the palmar aspect of proximal phalanx digit right 
hand.  The examiner opined that he had complete functional 
impairment of the right long finger with marked impairment of 
the right hand due to his inability to actively move the 
right long finger.

On VA examination in June 2005, he was found to have the 
flexion contracture of the middle finger, right hand, at the 
DIP and PIP joints.  Range of motion of the DIP was 30-40 
degrees and 35-45 degrees at the PIP.  He had pain on motion 
and tenderness as well as deformity.  He could not touch the 
tip of that finger to the median palmar crease. 

On VA examination in January 2007, he was noted to have 
limited use of his right hand, difficulty holding things, 
without wrist pain.  There was an overall decrease in right 
hand strength and dexterity.  There was no amputation of the 
right long digit or ankylosis or flare-up history.  PIP 
extension was 0-90 degrees and flexion was 0-60 degrees; DIP 
flexion was 0-60 degrees, and DIP extension was 0-0 degrees.  
Metacarpophalangeal (MCP) flexion was 0-90 degrees and 
extension 0-0 degrees.  It was  noted that he had previously 
been a diesel mechanic but was now retired.  His hand 
impaired him in some daily activities from a mild to moderate 
degree.

Pursuant to the Board's 2008 remand, additional records were 
received including from VA, many of which were duplicates, 
and from SSA; all are now in the file.

On VA examination in September 2009, the Veteran's right hand 
hurt on a daily basis.  The plain was severe but there were 
no flare-ups.  He was impacted in his daily activities, e.g., 
could not hold a glass or open jars.  On examination, the 
surgical scars were well healed.  He had tenderness 
throughout the long digit.  Capillary circulation was within 
normal limits.  The MCP joint range of motion was extension 
of 5 degrees, flexion of 15 degrees; PIP joint extension 
lacked 40 degrees with no further extension or flexion 
possible; it was fixed, with the DIP in a -10 degrees fixed 
position.  The impairment was felt to be at least moderately 
severe with moderate weakness and some lack of endurance but 
no incoordination.

In assessing his right middle finger disability, it is not 
questioned that the finger is severely impaired and does not 
provide with much usefulness in gripping, etc.  Nonetheless, 
it is in no way tantamount to amputation, and as such, the 10 
percent rating is maximum under any pertinent and applicable 
codes. 

D.  Additional Considerations

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the evidence does not show that the Veteran's 
disabilities have individually caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards. 

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for these 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Hence, referral 
for assignment of an extra-schedular evaluation is not 
warranted in this case.

However, it must be noted that during the course of the 
current appeal, and after the Board remanded the case, a TDIU 
was granted for the entire pertinent period, commencing from 
the date of the current claim, June 16, 2005.  That fully 
addresses the extraschedular considerations and renders 
additional consideration herein unnecessary.


ORDER

Entitlement to an increased evaluation for chronic 
lumbosacral strain with degenerative disc disease, rated as 
40 percent disabling, is denied. 


[Continued on Next Page]

Entitlement to an increased evaluation for residuals, 
fractured fibula and tibia, left ankle, rated as 20 percent 
disabling prior to September 14, 2009, and rated as 30 
percent disabling since September 14, 2009, is denied.

Entitlement to an increased evaluation for residuals, injury 
to the middle finger, right hand, currently evaluated as 10 
percent disabling, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


